
	
		I
		111th CONGRESS
		1st Session
		H. R. 126
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to limit
		  citizenship at birth, merely by virtue of birth in the United States, to
		  persons with citizen or legal resident mothers.
	
	
		1.Limiting citizenship at
			 birth, merely by virtue of birth in the United States, to persons with legal
			 resident mothers
			(a)In
			 GeneralSection 301(a) of the Immigration and Nationality Act (8 U.S.C.
			 1401(a)) is amended by inserting before the semicolon the following: ,
			 of a mother who is a citizen or legal resident of the United
			 States.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to persons
			 born after the date of ratification of an article of amendment to the
			 Constitution of the United States that repeals the first sentence of section 1
			 of the fourteenth article of amendment to the Constitution of the United
			 States.
			
